Willson, Judge.
That the statement of facts was approved and certified by the judge after it had been filed by the clerk, was a mere irregularity, which does not require this court to refuse to consider the paper as a legal statement of facts.
The objection made to the sufficiency of the certificate of the judge to the statement of facts is not a good one. The judge certifies that the statement is “a correct statement of the facts proven.” This, in effect and substance, is equivalent to certifying that it was “a correct statement of all the facts proved.” There is no statute or rule of court which requires that the certificate shall state in so many words that the statement contains all the facts proved. (Rev. Stat., Art. 1378; Rule 116, Dist. Ct.; 2 Texas Ct. App., 679.) It is only required that the judge shall make out and sign a correct statement of the facts proved on the trial, and the judge in this instance certifies that the statement is a correct statement of the facts proven. It could not be a correct statement without containing all the material facts proved. The certificate would have been more emphatic if it had used the word “ all” before the word “facts,” but its meaning and effect would have been the same.
In Darcy v. Turner, 46 Texas, 30, a certificate that the statement contained “all the evidence material in the case,” was held to be in substantial compliance with the law. In Kelso v. Townsend, 13 Texas, 140, it was held that a certificate that the statement contained “all the material facts proved upon the trial,” was sufficient. We have not been cited to any decision which holds that the certificate must, in so many words, state that the statement contains all the facts proved. A certificate, such as the one before us, is, to our minds, far less objectionable than those held sufficient in the two cases above cited. In those *494cases the judges certify that the statements contain all the material facts, not all the facts proved. The judges were, therefore, permitted to pass upon the materiality of the facts proved in preparing the statements. In. the ca.se before us the certificate purports that the facts proved on the trial are contained in the statement, and the judge does not qualify his certificate by confining the facts to those which, in his judgment, are material.
Opinion delivered June 9, 1886.
In our judgment there is no error in the charge of the court, nor in the omission to charge the law with reference to accomplice testimony. There is not a particle of evidence in the record which, in our opinion, shows, or even tends to show, that the State witness Sallie Martin, or any other witness that testified on behalf of the State, was an accomplice in the crime committed by the defendant.
As to the sufficiency of the evidence to support the conviction there can be no doubt. We have found no error in the judgment and it is affirmed.

Affirmed.